Citation Nr: 1027206	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for the claimed 
disabilities.

A video conference hearing was held in May 2010 with the Veteran 
in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, 
sitting in Washington, D.C., who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted 
additional evidence in support of his claim, along with an 
appropriate waiver of RO consideration.  Therefore, the Board may 
proceed.  See 38 C.F.R. § 20.1304(c) (2009) (any pertinent 
evidence accepted directly at the Board must be referred to the 
agency of original jurisdiction (AOJ) for initial review unless 
this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Additional Service Records

Service personnel records associated with the claims file 
indicate the Veteran had additional periods of active duty for 
training, as well as reserve service, in 1973 and 1974.  
Moreover, service treatment records associated with the claims 
file include a July 1973 enlistment examination.

On remand, efforts should be made to verify additional periods of 
service from 1973 to 1974 and associate any outstanding personnel 
and treatment records from this service.

Acquired Psychiatric Disability

The Veteran contends that he has a psychiatric disability related 
to service.  Service treatment records dated October 1969 show 
the Veteran was referred for a mental hygiene consultation 
subsequent to frequent complaints of back pain.  The treating 
psychiatrist concluded that the Veteran did not have a mental 
illness, and diagnosed the Veteran with a chronic, mild passive 
dependent reaction, manifested by poorly controlled anxiety, 
somatizations, and poor judgment.

VA treatment records show treatment for generalized anxiety 
disorder in 2008, and as well as treatment for major depressive 
disorder in 2009 and 2010.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(I) (2009).  In light of the 
Veteran's complaints and diagnoses in service, as well as his 
currently diagnosed condition, he should be afforded a VA 
examination to determine whether his currently diagnosed 
psychiatric disorders were incurred in or otherwise attributable 
to his military service.



Low Back Disorder

Service treatment records include several entries for complaints 
of low back pain beginning in September 1969.  On September 13, 
1969, the Veteran had tenderness over his lower dorsal and lumbar 
spine, with slight muscle spasm.  The Veteran reported a two and 
a half year history of back pain secondary to a kidney infection.  
Additional records dated October 9, 1969 show a loss of lumbar 
lordosis with moderate paraspinous spasms.  On October 22, 1969, 
examination revealed marked thoracolumbar kyphosis on standing, 
though the Veteran was able to straighten his back without 
difficulty.  The kyphosis was corrected when he lay down flat on 
his back.

During the Veteran's May 2010 hearing, he testified that he last 
received treatment for his back in September 2009.  He also 
indicated that he had an appointment for his back the day after 
the hearing.  Finally, he reported seeking treatment in 1991 from 
the VA Medical Center in Oklahoma City.  The Board notes the 
existence of outstanding VA treatment records and that VA has a 
duty to assist the Veteran to attempt to obtain these records.  
See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).

Given the complaints and diagnoses in service, the Veteran should 
then be afforded a VA examination to determine the nature and 
etiology of his claimed back disorder.

Hearing Loss and Tinnitus

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA QTC audiological examination in 
November 2006.  The Veteran reported that he had hearing loss at 
his entrance physical examination in 1969.  However, there is no 
indication of any hearing loss in the June 1969 enlistment 
examination report.  The VA examination report also stated that 
the Veteran reported tinnitus for 67 years.  However, this would 
predate his birth, which is listed on his DD-214 as August 1949.  
The examiner opined that the cause of the Veteran's tinnitus was 
the same as the cause for his hearing loss, given that he 
reported hearing loss prior to service.  Although puretone 
thresholds recorded during the examination did not reflect 
hearing loss for VA purposes, see 38 C.F.R. § 3.385, the Board 
finds that the Veteran must be afforded another audiological 
examination to ensure that the findings and opinion obtained are 
adequate in accordance with Barr.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate 
custodian of service records and ascertain 
the precise dates of the Veteran's periods of 
active duty, active duty for training, and 
inactive duty training with the Army National 
Guard.  Any outstanding service treatment 
records associated with these additional 
periods of service should be obtained and 
associated with the claims folder.  If the 
search for such records has negative results, 
documentation to that effect must be added to 
the claims file.

2.  The RO/AMC should obtain all treatment 
records from the Oklahoma City VA Medical 
Center for the period beginning September 
1991.  If the search for such records has 
negative results, documentation to that 
effect must be added to the claims file.

3.  The Veteran should be scheduled for a VA 
examination to determine the nature of any 
current low back condition, and whether it is 
at least as likely as not that the diagnosed 
condition was incurred in or is otherwise 
related to service.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the instructions 
above, to include an opinion as to whether it 
is at least as likely as not that any 
diagnosed low back condition was incurred in 
or is otherwise related to service.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

4.  The Veteran should be scheduled for a VA 
examination to determine the nature of any 
current psychiatric condition, and whether it 
is at least as likely as not that the 
diagnosed condition was incurred in or is 
otherwise related to service.  All indicated 
tests and studies should be accomplished, and 
the examiner should comply with the 
instructions above, to include an opinion as 
to whether it is at least as likely as not 
that any diagnosed psychiatric condition was 
incurred in or is otherwise related to 
service.  The examiner should specifically 
comment as to whether the symptoms recorded 
in the October 1969 mental hygiene report 
were manifestations of the Veteran's current 
condition.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

5.  The Veteran should be scheduled for a VA 
audiological examination to determine if the 
Veteran has current bilateral hearing loss 
and/or tinnitus due to noise exposure in 
service.  The audiologist should review the 
claims folder prior to examination.  The 
audiologist should state whether the Veteran 
has current bilateral hearing loss and/or 
tinnitus, and if so, should state whether it 
is at least as likely as not that bilateral 
hearing loss and/or tinnitus was incurred or 
aggravated in active duty.  The audiologist 
should provide reasons and bases for all 
opinions provided.

The examiner should be aware that, under 
Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), the United States Court of Appeals 
for Veterans Claims indicated that 38 C.F.R. 
§ 3.385 does not preclude service connection 
for a current hearing disability where 
hearing was within normal limits on 
audiometric testing at separation from 
service if there is sufficient evidence to 
demonstrate a relationship between the 
Veteran's service and his current disability.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

6.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

7.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claim based on all the evidence 
of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


